DETAILED ACTION
Claims 1-9 are pending.
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation “the inter-axis relations” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2017/0300036 (Maeda) (cited by Applicant).


Claim 1:
The cited prior art describes a parameter setting device for a machine tool having a plurality of axes, the parameter setting device comprising: (Maeda: “The present invention relates to a parameter setting device and a parameter setting method for setting parameters for driving a machine in a numerical controller.” Paragraph 0002; “Incidentally, in machines equipped with numerical controllers, since there are many types of structures (servo motors and the like) for driving axes, the parameters for driving such machines, which are set at a time that initial settings are made, inevitably become enormous and complex. Accordingly, when a numerical controller is introduced, a manufacturing operator at the machine manufacturing site must expend significant effort in setting the parameters for driving the machine.” Paragraph 0005)
a machine configuration reception unit that receives settings of a machine configuration of the machine tool which includes an axis configuration of the plurality of axes; (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
an adjusted parameter acquisition unit that acquires adjusted parameters which have been adjusted so as to adapt to actual motions of the machine tool; and (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)
an axis configuration conversion unit that detects a difference between the axis configuration of the machine configuration set up in the machine configuration reception unit and the axis configuration of the adjusted parameters and that makes a conversion of the axis configuration of the adjusted parameters into the axis configuration of the machine configuration set up in the machine configuration reception unit. (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)

Claim 2:
The cited prior art describes the parameter setting device according to Claim 1, wherein, the axis configuration conversion unit detects the difference between the axis configuration of the machine configuration set up in the machine configuration reception unit and the axis configuration of the adjusted parameters, and if an axis set up in the machine configuration reception unit is found in the adjusted parameters, the axis configuration conversion unit copies the adjusted parameters correspond to the axis. (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)

Claim 6:
The cited prior art describes the parameter setting device according to Claim 1, further comprising: a machine configuration analysis unit that analyzes the machine configuration of the adjusted parameters based on the adjusted parameters. (Maeda: “Further, the file editing unit 64, which is provided on a downstream side from the provisional file generating unit 62, is a functional unit that enables the operator to edit the generated provisional machine configuration file, and includes an editing operation unit 80 and a file checking unit 82. The editing operation unit 80 displays a screen for inputting information, and overwrites the provisional machine configuration file with corrected content or content to be added to or deleted from the provisional machine configuration file, such content being input by the operator via the operating unit. The file checking unit 82 reads out the provisional machine configuration file that is stored in the memory, and determines whether the provisional machine configuration file is logically correct or not, or whether it is capable of physically operating the machine 20 or not. The file editing unit 64 need not necessarily be provided. For example, editing of the machine configuration file 46 may be carried out on the side of the numerical controller 14.” Paragraph 0092)

Claim 7:
The cited prior art describes the parameter setting device according to Claim 1, further comprising: a storage unit that stores the adjusted parameters, wherein the axis configuration conversion unit searches for the adjusted parameters having a machine configuration identical or similar to the machine configuration set up in the machine configuration reception unit. (Maeda: “The model selecting unit 86 allows the operator to select a numerical controller 14 in which the machine configuration file 46 is actually used, or stated otherwise, in which the parameters 56 are set. For example, the model selecting unit 86 causes the display unit to display a selection screen, which allows the operator to select a model via the operating unit. Moreover, the model selecting unit 86 may also be configured to automatically select the model of the numerical controller 14 from model information included within the machine configuration file 46.” Paragraph 0098; “In this manner, by providing the sample selection unit, when the operator selects a machine configuration file having a similar machine configuration from among the samples of the machine configuration files, the parameter setting device can easily generate the machine configuration file using the selected machine configuration file.” Paragraph 0022; “The operator selects an appropriate sample from among samples of the machine configuration file 46.” Paragraph 0079; “The file selection unit 70 includes, in a data area 71 of a memory for use by the file selection unit 70, one or more machine configuration file samples 70a (in other words, source information 48 that are grouped together) of typical machines 20.” Paragraph 0083)

Claim 8:
(Maeda: “The present invention relates to a parameter setting device and a parameter setting method for setting parameters for driving a machine in a numerical controller.” Paragraph 0002; “Incidentally, in machines equipped with numerical controllers, since there are many types of structures (servo motors and the like) for driving axes, the parameters for driving such machines, which are set at a time that initial settings are made, inevitably become enormous and complex. Accordingly, when a numerical controller is introduced, a manufacturing operator at the machine manufacturing site must expend significant effort in setting the parameters for driving the machine.” Paragraph 0005)
a machine configuration reception unit that receives settings of a machine configuration of the machine tool which includes an axis configuration of the plurality of axes; (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
an adjusted parameter acquisition unit that acquires adjusted parameters which have been adjusted so as to adapt to actual motions of the machine tool; and (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)
an axis configuration conversion unit that detects a difference between the axis configuration of the machine configuration set up in the machine configuration reception unit and the axis configuration of the adjusted parameters and that makes a conversion of the axis configuration of the adjusted parameters into the axis configuration of the machine configuration set up in the machine configuration reception unit. (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)

Claim 9:
(Maeda: “The present invention relates to a parameter setting device and a parameter setting method for setting parameters for driving a machine in a numerical controller.” Paragraph 0002; “Incidentally, in machines equipped with numerical controllers, since there are many types of structures (servo motors and the like) for driving axes, the parameters for driving such machines, which are set at a time that initial settings are made, inevitably become enormous and complex. Accordingly, when a numerical controller is introduced, a manufacturing operator at the machine manufacturing site must expend significant effort in setting the parameters for driving the machine.” Paragraph 0005)
receiving settings by a user of a machine configuration of the machine tool which includes an axis configuration of the plurality of axes; (Maeda: see the read in parameters of similar machine S13 as illustrated in figure 8; “For example, in step S13 of FIG. 8, the parameter reading unit 72 of the parameter setting device 10 reads in the parameters (hereinafter referred to as similar machine parameters 200) of a similar machine shown in FIG. 10.  On the basis of reading in the similar machine parameters 200, the provisional file generating unit 62 generates the provisional machine configuration file 202 shown in FIG. 10.” Paragraph 0119)
acquiring adjusted parameters which have been adjusted so as to adapt to actual motions of the machine tool; and (Maeda: “In contrast thereto, assuming a case in which the current numerical controller 14 uses inches as the units of motion of the linear axes, the operator changes the units of motion of the linear axes [axes] of the provisional machine configuration file 202 into an inch-based system in the file editing unit 64 (refer to the machine configuration file 204 shown in FIG. 10). Consequently, the machine configuration file 204 that is constructed in the file construction unit 40 is capable of specifying the parameters 206 in units of inches.” Paragraph 0120)
detecting a difference between the axis configuration of the machine configuration set up by the user and the axis configuration of the adjusted parameters and making a conversion of the axis configuration of the adjusted parameters into the axis configuration of the machine configuration set up by the user. (Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0300036 (Maeda) (cited by Applicant) in view of U.S. Patent Application Publication No. 2002/0049512 (Mizuno).


Claim 3:
Maeda does not explicitly describe a moved axis as described below.  However, Mizuno teaches the moved axis as described below.  
The cited prior art describes the parameter setting device according to Claim 1, wherein, the axis configuration conversion unit detects the difference between the axis configuration of the machine configuration set up in the machine configuration reception unit and the axis configuration of the adjusted parameters, and if an axis set up in the machine configuration reception unit has moved to another axis, the axis configuration conversion unit moves the (Mizuno: “In this case, the motion control module E2, having so far been corresponding to the third axis of the numerical control device #1, is withdrawn from the numerical control device #1, so that there is no input or output process corresponding to the third axis of the numerical control device #1. Instead, the drive command from the motion control module E2 is transmitted to the servomotor M3 of the machine B1 by utilizing the axis output corresponding to the third axis of the numerical control device #2 and the fixed address a3 on the second information transmission line 4.” Paragraph 0075; “The revaluation time for the necessity of dispersion of the axis control can be discriminated by utilizing the establishment of specific conditions, e.g., change of the control mode such as changeover from two-axis control to three-axis control, as well as timer setup.” Paragraph 0081; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
One of ordinary skill in the art would have recognized that applying the known technique of Maeda, namely, a parameter setting device for a numerical controller, with the known .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0300036 (Maeda) (cited by Applicant) in view of U.S. Patent Application Publication No. 2020/0379438 (Kato).


Claim 4:
Maeda does not explicitly describe inter-axis relations as described below.  However, Kato teaches the inter-axis relations as described below.  
The cited prior art describes the parameter setting device according to Claim 1, wherein, the axis configuration conversion unit makes a conversion of the inter-axis relations if the inter-axis relations has been set by parameters of the machine configuration or the adjusted parameters. (Kato: “The five-axis control calculation section 270 performs five-axis coordinate conversion calculation and passes the calculation result to the interpolation processing section 250 via the work area 224. Consequently, the X17, Y17, Z17, A17, and B17 axes of the machining unit $17 are driven and controlled to execute five-axis machining.” Paragraph 0136; “The five-axis control calculation section 170 performs X-, Y-, Z-, A-, and B-axis coordinate conversion calculation based on the analysis result of the machining program acquired from the analysis processing section 140, and passes the coordinate conversion result to the interpolation processing section 150 via the work area 124.” Paragraph 132; “The parameter 121 and the machining program 122 are input to the data setting section 131 via the first communication path 520 and the input control section 130 when the operator operates the input operation section 510. The data setting section 131 converts the format of the input parameter 121 and machining program 122 and stores them in the storage section 120. The screen display data 123 stored in the storage section 120 are read by the screen processing section 132 and sent to the display section 500.” Paragraph 0041; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
One of ordinary skill in the art would have recognized that applying the known technique of Maeda, namely, a parameter setting device for a numerical controller, with the known .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0300036 (Maeda) (cited by Applicant) in view of U.S. Patent Application Publication No. 2011/0087364 (Gray).


Claim 5:
Maeda does not explicitly describe default parameter setting as described below.  However, Gray teaches the default parameter setting as described below.  
The cited prior art describes the parameter setting device according to Claim 1, further comprising: a default parameter setting unit that when the difference between the axis configuration of the machine configuration set up in the machine configuration reception unit and the axis configuration of the adjusted parameters is detected by the axis configuration conversion unit, and if an axis set up in the machine configuration reception unit does not exist in the adjusted parameters, the default parameter setting unit sets up default parameters for the axis. (Gray: “As described above with reference to block 542 of ASR Algorithm 540, a variety of parameters are used in the process of defining repositioning sequences. The G08.2 Buffer Off command 500 may be used to specify some or all of these parameters as selected by the programmer. For example, a G08.2 Buffer Off command 500 followed by no parameter specifications causes controller 202 to use default values for those parameters. More specifically, the retract direction default is along the target position's tool vector in the current coordinate system {0,0,1}. The plunge direction default is the inverse of the target position's tool vector {0,0,-1}. The plane normal default is along the inverse of the plunge direction vector {0,0,1}. The default distance of the retract plane from that target point ("L") along the retract direction is infinity. This causes controller 202 to clip movement of tool 141 to machine limits when computing the retract sequence. Finally, the default distance of the check plane from the target point ("Q") along the inverse plunge direction is zero, which indicates that the check plane passes through the target point {0,0,5}.” Paragraph 0116; Maeda: “Accordingly, as shown in FIG. 10, in the parameter generating unit 42, in the parameters 206 that are generated on the basis of the aforementioned machine configuration file 204, the set values 106 following the controlled axis numbers 104 are converted into units of inches. As can be understood from the illustrated example, in contrast to modifying one location of the provisional machine configuration file 202, a large amount of data are converted in relation to the parameters 206. More specifically, conventionally, the parameters have been changed one-by-one by an operator. However, through operation of the parameter setting device 10, it is possible to collectively set the parameters 206, and thereby significantly reduce the amount of labor required of the operator.” Paragraph 0121)
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2006/0253838 (Fujii) describes setting up parameters for an actual machine based on default settings for a machine.  Fujii does not teach or suggest converting an axis configuration of a machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116